
	

113 HR 4966 IH: Pathogen Reduction and Testing Reform Act of 2014
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4966
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Ms. DeLauro (for herself and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products
			 Inspection Act to provide that meat, poultry, and egg products containing
			 certain pathogens or contaminants are adulterated, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Pathogen Reduction and Testing Reform Act of 2014.
		2.Products containing certain pathogens or contaminants adulterated
			(a)Meat and meat food productsSection 1(m) of the Federal Meat Inspection Act (21 U.S.C. 601(m)) is amended—
				(1)in paragraph (1)—
					(A)by inserting or a microbial pathogen that is associated with serious illness or death after which may render it injurious to health; and
					(B)by inserting or such a microbial pathogen after added substance; and
					(2)in paragraph (2)—
					(A)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E), respectively;
					(B)by inserting after subparagraph (A) the following new subparagraph:
						
							(B)if it bears or contains a strain of a microbial pathogen, such as Campylobacter or Salmonella, that
			 is resistant to not less than two critically important antibiotics for
			 human medicine (as
			 specified in the World Health Organization’s list of Critically Important
			 Antimicrobials);; and
					(C)in subparagraph (E) (as redesignated by subparagraph (A)) by striking clause (B), (C), or (D) and inserting this subparagraph or subparagraph (C) or (D).
					(b)Poultry and poultry productsSection 4(g) of the Poultry Products Inspection Act (21 U.S.C. 453(g)) is amended—
				(1)in paragraph (1)—
					(A)by inserting or a microbial pathogen that is associated with serious illness or death after which may render it injurious to health; and
					(B)by inserting or such a microbial pathogen after added substance; and
					(2)in paragraph (2)—
					(A)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E), respectively;
					(B)by inserting after subparagraph (A) the following new subparagraph:
						
							(B)if it bears or contains a strain of a microbial pathogen, such as Campylobacter or Salmonella, that
			 is resistant to not less than two critically important antibiotics for
			 human medicine (as
			 specified in the World Health Organization’s list of Critically Important
			 Antimicrobials);; and
					(C)in subparagraph (E) (as redesignated by subparagraph (A)) by striking clause (B), (C), or (D) and inserting this subparagraph or subparagraph (C) or (D).
					(c)Eggs and egg productsSection 4(a) of the Egg Products Inspection Act (21 U.S.C. 1033(a)) is amended—
				(1)in paragraph (1)—
					(A)by inserting or a microbial pathogen that is associated with serious illness or death after which may render it injurious to health; and
					(B)by inserting or such a microbial pathogen after added substance; and
					(2)in paragraph (2)—
					(A)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E), respectively;
					(B)by inserting after subparagraph (A) the following new subparagraph:
						
							(B)if it bears or contains a strain of a microbial pathogen, such as Campylobacter or Salmonella, that
			 is resistant to not less than two critically important antibiotics for
			 human medicine (as
			 specified in the World Health Organization’s list of Critically Important
			 Antimicrobials);; and
					(C)in subparagraph (E) (as redesignated by subparagraph (A)) by striking clause (B), (C), or (D) and inserting this subparagraph or subparagraph (C) or (D).
					3.Testing for certain pathogens or contaminants required
			(a)Meat and meat food productsThe Federal Meat Inspection Act is amended by inserting after section 9 (21 U.S.C. 609) the
			 following new section:
				
					9A.Testing for certain pathogens or contaminants requiredNot later than one year after the date of the enactment of this section, the Secretary shall, for
			 purposes of examinations or inspections conducted under this Act,
			 establish sampling protocols and testing procedures using the methods and
			 technologies the Secretary determines are most appropriate—
						(1)to determine if meat and meat food products are adulterated within the meaning of paragraph (1) or
			 (2)(B) of section 1(m); and
						(2)to prevent the use in commerce of any product that is determined to be so adulterated..
			(b)Poultry and poultry productsThe Poultry Products Inspection Act is amended by inserting after section 8 (21 U.S.C. 457) the
			 following new section:
				
					8A.Testing for certain pathogens or contaminants requiredNot later than one year after the date of the enactment of this section, the Secretary shall, for
			 purposes of examinations or inspections conducted under this Act,
			 establish sampling protocols and testing procedures using the methods and
			 technologies the Secretary determines are most appropriate—
						(1)to determine if poultry and poultry products are adulterated within the meaning of paragraph (1) or
			 (2)(B) of section 4(g); and
						(2)to prevent the entry into or flow or movement in commerce of, or the burdening of commerce by, any
			 such product that is determined to be so adulterated..
			(c)Egg and egg productsThe Egg Products Inspection Act is amended by inserting after section 7 (21 U.S.C. 1036) the
			 following new section:
				
					7A.Testing for certain pathogens or contaminants requiredNot later than one year after the date of the enactment of this section, the Secretary shall, for
			 purposes of examinations or inspections conducted under this Act,
			 establish sampling protocols and testing procedures using the methods and
			 technologies the Secretary determines are most appropriate—
						(1)to determine if eggs and egg products are adulterated within the meaning of paragraph (1) or (2)(B)
			 of section 4(a); and
						(2)to prevent the entry into or flow or movement in commerce of, or the burdening of commerce by, any
			 such product that is determined to be so adulterated..
			4.Regulations; effective date
			(a)RegulationsNot later than 18 months after the date of the enactment of this Act, the Secretary of Agriculture
			 shall issue regulations to carry out the amendments made by this Act.
			(b)Effective dateThe amendments made by this Act shall apply with respect to meat and meat food products, poultry
			 and poultry products, and eggs and egg products entering into interstate
			 or foreign commerce on or after the date of the enactment of this Act. 
			
